        Case: 3:17-cv-00454-wmc Document #: 64 Filed: 03/31/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DAVID D. DEBAUCHE,

        Plaintiff,
                                                    Case No. 17-cv-454-wmc
   v.

WI DEPT. OF CORRECTIONS,
WARDEN M. DITTMAN, RUCK, M.
LEISER, L. WEBER, SECRETARY
MORGAN, NEUHAUSER, C.
O’DONNELL, ISAAC HART, C. JESS,
and HUNTER,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice.




        /s/                                             3/31/2021
        Peter Oppeneer, Clerk of Court                        Date
